1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      SOUTHERN DISTRICT
11
12   UNITED STATES OF AMERICA,                  ) NO. SACV 18-681 CJC (KSx)
                                                )
13                  Plaintiff,                  )
                                                ) CONSENT JUDGMENT OF
14                         v.                   ) FORFEITURE
                                                )
15   $97,362.00 IN U.S. CURRENCY,               )
                                                )
16                                              )
                    Defendant.                  )
17                                              )
     ROGELIO VASQUEZ and                        )
18   VERONICA VASQUEZ,                          )
                                                )
19                  Claimants.                  )
                                                )
20
21
22          Plaintiff and Claimants Rogelio Vasquez and Veronica Vasquez
23   (“Claimants”) have made a stipulated request for the entry of this Consent
24   Judgment, resolving this action in its entirety.
25          The Court, having considered the stipulation of the parties, and good cause
26   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
27          1.      This Court has jurisdiction over the parties and the subject matter of
28   this action.
                                                 1
1           2.     The government has given and published notice of this action as
2    required by law, including Supplemental Rule G for Admiralty or Maritime Claims
3    and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local
4    Rules of this Court. No other claims have been filed, and the time for filing claims
5    has expired. All potential claimants to the defendant $97,362.00 in U.S. Currency
6    (“defendant currency”) other than Claimants are deemed to have admitted the
7    allegations of the Complaint. The allegations set out in the Complaint are
8    sufficient to establish a basis for forfeiture.
9           3.     The government shall have judgment as to the entirety of the
10   $97,362.00 in U.S. currency, and no other right, title or interest shall exist therein.
11   The government shall dispose of the forfeited funds according to law.
12          4.     The Court finds that there was reasonable cause for the seizure of the
13   defendant currency and the institution of this action. This consent judgment shall
14   be construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465.
15          5.     Each of the parties shall bear its own fees and costs in connection with
16   the seizure and retention of the defendant currency.
17
18   DATED: January 9, 2019
19                                         THE HONORABLE CORMAC J. CARNEY
                                           UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                                  2
1    Presented by:
2    NICOLA T. HANNA
3    United States Attorney
     LAWRENCE S. MIDDLETON
4    Assistant United States Attorney
     Chief, Criminal Division
5
6          /s/ Steven R. Welk
     STEVEN R. WELK
7    Assistant United States Attorney
8    Chief, Asset Forfeiture Section

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        3
